DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites a method of claim 20 which is fails to omit a method in claim 20 so it is unclear what method Applicant is referring to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino et al (U.S. Patent No. 8,973,952).
As for Claim 1, Nishino discloses an invention comprising:
a base body (20) with a receiving space (retaining space defined by the insertion portion 24) for receiving the head; and
a retaining spring (50) held by the base body and which has a relative position, referred to as the holding position (see position in Fig. 12A), relative to the base body and which, in this holding position, has a protrusion (55) protruding into the receiving space, wherein the protrusion in the holding position can be moved in a release direction (direction going away from housing 20) and, after moving from the holding position in the release direction, projects less far into the receiving space than in the holding position, wherein moving the protrusion from the holding position in the release direction tensions the holding spring (see Fig. 13A);
wherein the base body, when the retaining spring is in the holding position, can be moved relative to the retaining spring along a locking direction (direction going towards housing 20, see from Figs. 13A to 12A), wherein the retaining spring is moved from the holding position to a relative position, referred to as the locking position, relative to the base body when the base body is moved into the locking direction (see position change of 50 from Figs. 13A to 12A, see also F2 in Fig. 11B); and
wherein the base body has an internal contact point or an internal contact surface (points or peripheral surfaces that defines the grooves 30) and the retaining spring has a mating surface (surfaces of ribs 60 that mates with the grooves 30), wherein the internal contact point or the inner contact surface in the locking position is in contact with the mating surface of the retaining spring (see Fig. 11B), or the inner contact point and/or the inner contact surface in the locking position comes into 
2.    The connector according to claim 1, wherein the internal contact point, or the internal contact surface in the holding position is in contact with the mating surface of the holding spring, which is at an angle to the locking direction, or is spaced apart from the mating surface of the holding spring (see Fig. 11A), but comes into contact with the mating surface of the holding spring when the base body is moved in the locking direction with the holding spring in the holding position and the contact point in contact with the mating surface of the retaining spring (see Fig. 11B) or the contact surface in contact with the mating surface of the retaining spring slides along the mating surface when the base body is moved in the direction of the locking direction.
As for Claim 3, Nishino discloses an invention comprising:
a base body (20) with a receiving space (retaining space defined by the insertion portion 24) for receiving the head; and
a retaining spring (50) held by the base body and which has a relative position, referred to as the holding position (see position in Fig. 12A), relative to the base body and which, in this holding position, has a protrusion (55) protruding into the receiving space, wherein the protrusion in the holding position can be moved in a release direction and, after moving from the holding position in the release direction, projects less far into the receiving space than in the holding position, wherein moving the protrusion from the holding position in the release direction tensions the holding spring (see position change of the protrusion 55 from Figs. 13A to 12A);
wherein the base body, when the retaining spring is in the holding position, can be moved relative to the retaining spring along a locking direction (direction going towards housing 20, see from Figs. 13A to 12A), wherein the retaining spring is moved from the holding position to a relative position, 
wherein the retaining spring has an external contact point or an external contact surface (surfaces of 60) and the base body has a mating surface (surfaces defining 30), wherein the external contact point or the external contact surface in the locking position is in contact with the mating surface of the base body (see Fig. 11B) or the external contact point or the external contact surface in the locking position comes into contact with the mating surface of the base body when the protrusion in the locking position is moved in the release direction.
4.    The connector according to claim 3, wherein the external contact surface, or the external contact point in the holding position is in contact with the mating surface of the base body, which is at an angle to the locking direction, or is arranged at a distance from the mating surface of the base body (see Fig. 11A), but comes into contact with the mating surface of the base body when the base body is moved in the locking direction with the retaining spring in the holding position (see Fig. 11B) and the contact point in contact with the mating surface of the base body, or the contact surface in contact with the mating surface of the base body slides along the mating surface when the base body is moved in the direction of the locking direction.
5.    The connector according to claim 1, wherein the retaining spring has a second projection (opposite or other 55) which, in the holding position, protrudes into the receiving space and which is arranged opposite the first protrusion.
6.    The connector according to claim 5, wherein the second protrusion and the first protrusion can be moved away from each other by spreading the retaining spring (see Fig. 13A).
7.    The connector according to claim 1, wherein the protrusion passes through a window (28) provided in the base body (see Fig. 1 and 12A).

As for Claim 9, Nishino discloses an invention comprising:
a base body (20) with a receiving space (retaining space defined by the insertion portion 24) for receiving the head, wherein the base body has an opening (28) connecting the exterior of the base body to the receiving space, through which the head can be pushed into the base body from outside the base body along an insertion direction (F1); and 
a retaining spring (50) held by the base body and which has a relative position, referred to as the holding position (see Fig. 13A), relative to the base body and has a protrusion (55) in this holding position protruding into the receiving space;
wherein the protrusion has a concave surface section (concave section 55) facing the interior of the receiving space or has a planar surface section facing the interior of the receiving space and extending at an angle of >0°and <90° to the insertion direction (see Fig. 7, 12A, and 13A).
10.    A system comprising the connector according to claim 1 and a locking pin (1) of a second component having a head (upper portion of 1).
11.    The system according to claim 10, wherein the head is located in the receiving space of the connector, and the locking pin has a surface section facing the protrusion which is convex or which extends at an angle of >0°and <90° to the locking direction (see Fig. 7, 12A, and 13A).
12.    A method for connecting a first component to a locking pin of a second component having a head, the method comprising the system according to claim 10, wherein the head of the locking pin is moved into the receiving space of the connector (see Figs. 1-3).

15.    The connector according to claim 3, wherein the protrusion passes through a window (28) provided in the base body.
16.    The connector according to claim 3, wherein the protrusion has a concave surface section (concave section of 55) facing the interior of the receiving space or has a planar surface section facing the interior of the receiving space and extending at an angle of >0°and <90° to the locking direction (see Figs. 12A and 13A).
17.    A system comprising the connector according to claim 3 and a locking pin (1) of a second component having a head 9upper portion of 1), and optionally (recitation after “optionally is conditional and not positively claimed), wherein the head is located in the receiving space of the connector, and the locking pin has a surface section facing the protrusion which is convex or which extends at an angle of >0°and <90° to the locking direction.
18.    A method for connecting a first component to a locking pin (1) of a second component having a head (upper portion of head), the method comprising the system according to claim 17, wherein the head of the locking pin is moved into the receiving space of the connector (see Figs. 1-3).
19.    A system comprising the connector according to claim 9 and a locking pin (1) of a second component having a head (upper portion of 1), and optionally (recitation after “optionally is conditional and not positively claimed), wherein the head is located in the receiving space of the connector, and the locking pin has a surface section facing the protrusion which is convex or which extends at an angle of >0°and <90° to the locking direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677